268 Minn. 571 (1964)
128 N.W. (2d) 708
STATE EX REL. LLOYD C. LEZER
v.
RALPH H. TAHASH.
No. 39,421.
Supreme Court of Minnesota.
May 22, 1964.
James S. Eriksson, for appellant.
Walter F. Mondale, Attorney General, J. Earl Cudd, Solicitor General, and Charles E. Houston, Special Assistant Attorney General, for respondent, warden of State Prison.
PER CURIAM.
On February 27, 1964, relator appealed to this court from an order of the Washington County District Court discharging a writ of habeas corpus issued to review the legality of his detention in the State Prison under a sentence following his conviction of third-degree forgery. On May 13, 1964, relator was discharged from the custody of the respondent warden, according to notice received by the clerk of this court.
It is a well-established rule that courts will decide only actual controversies and that an appellate court, when an event has occurred which renders it impossible to grant any effectual relief, will dismiss the appeal. Relator's discharge renders it impossible for this court to grant him any relief from the order from which he appealed. The questions involved are now moot.
Appeal dismissed.